Exhibit 10.1

 

EXECUTION VERSION 

 



 

 



CREDIT AGREEMENT

 

dated as of May 2, 2016

 

by and among

 

Atlantic Alliance Partnership Corp.,
as the Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK,
as Administrative Agent

 



 

 

 



 

 

EXECUTION VERSION 

 

TABLE OF CONTENTS

 

  Page     Article I - DEFINITIONS; CONSTRUCTION 1 Section 1.1     Definitions 1
Section 1.2     Classifications of Term Loans and Borrowings 22 Section
1.3     Accounting Terms and Determination 22 Section 1.4     Terms Generally 22
Article II -  AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS 23 Section
2.1     General Description of Facilities 23 Section 2.2     Term Loan
Commitments 23 Section 2.3     Funding of Borrowings 24 Section 2.4     Interest
Elections; Reliance on Notices 24 Section 2.5     Repayment of Term Loans 25
Section 2.6     Evidence of Indebtedness 26 Section 2.7     Optional Prepayments
26 Section 2.8     Mandatory Prepayments 26 Section 2.9     Interest on Term
Loans 27 Section 2.10   Fees 28 Section 2.11   Computation of Interest and Fees
28 Section 2.12   Inability to Determine Interest Rates 28 Section
2.13   Illegality 29 Section 2.14   Increased Costs 29 Section 2.15   Funding
Indemnity 30 Section 2.16   Taxes 31 Section 2.17   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 33 Section 2.18   Defaulting Lenders 34 Section
2.19   Mitigation of Obligations 35 Section 2.20   Substitution of Lender;
Removal of Lender 35 Article III  - CONDITIONS PRECEDENT TO Term LOANS 36
Section 3.1     Conditions To Effectiveness 36 Section 3.2     Conditions to the
Extension of the Term Loans. 38 Section 3.3     Limitations During Term Loan
Availability Period 38 Section 3.4     Delivery of Documents 39 Article IV  -
REPRESENTATIONS AND WARRANTIES 39 Section 4.1     Existence; Power 39 Section
4.2     Organizational Power; Authorization 39 Section 4.3     Governmental
Approvals; No Conflicts 40 Section 4.4     Financial Statements 40 Section
4.5     Litigation and Environmental Matters 40 Section 4.6     Compliance with
Laws and Agreements 41 Section 4.7     Investment Company Act, Etc. 41 Section
4.8     Taxes 41

 



i

 

 

EXECUTION VERSION 

 

Section 4.9     Margin Regulations 41 Section 4.10   ERISA 41 Section
4.11   Disclosure 42 Section 4.12   Subsidiaries 43 Section 4.13   Reserved 43
Section 4.14   Labor Relations 43 Section 4.15   Ownership of Property 43
Section 4.16   Sanctions 43 Section 4.17   Patriot Act 44 Section
4.18   Solvency 44 Section 4.19   Acquisition Documents 44 Section
4.20   Security Documents 44 Section 4.21   Anti-Corruption Laws 45 Article V  -
AFFIRMATIVE COVENANTS 45 Section 5.1     Financial Statements and Other
Information 45 Section 5.2     Notices of Material Events 46 Section
5.3     Existence; Conduct of Business 47 Section 5.4     Compliance with Laws,
Etc. 47 Section 5.5     Payment of Obligations 48 Section 5.6     Books and
Records 48 Section 5.7     Visitation, Inspection, Etc. 48 Section
5.8     Maintenance of Properties; Insurance 48 Section 5.9     Use of Proceeds
49 Section 5.10   Cash and Cash Equivalents 49 Section 5.11   Additional
Subsidiaries; After-Acquired Property 50 Section 5.12   Further Assurances 51
Section 5.13   Anti-Corruption Laws 51 Article VI  - reserved 51 Article VII  -
NEGATIVE COVENANTS 51 Section 7.1     Indebtedness 51 Section 7.2     Negative
Pledge 52 Section 7.3     Fundamental Changes 52 Section 7.4     Restricted
Payments 52 Section 7.5     Restrictive Agreements 53 Section
7.6     Investments, Loans, Etc 53 Section 7.7     Transactions with Affiliates
54 Section 7.8     Sale of Assets 54 Section 7.9     Hedging Transactions 54
Section 7.10   Sale and Leaseback Transactions 54 Section 7.11   Amendment to
Material Documents 54 Section 7.12   Accounting Changes 55 Section 7.13   Lease
Obligations 55 Section 7.14   Government Regulation 55 Section 7.15   ERISA 55

 



ii

 

 

EXECUTION VERSION 

 

Section 7.16   Operations of the Borrower 55 Section 7.17   Sanctions 55 Section
7.18   Anti-Corruption Laws 55 Article VIII  - EVENTS OF DEFAULT 56 Section
8.1     Events of Default 56 Section 8.2     Application of Proceeds from
Collateral 59 Article IX  - THE ADMINISTRATIVE AGENT 60 Section
9.1     Appointment of Administrative Agent 60 Section 9.2     Nature of Duties
of Administrative Agent 60 Section 9.3     Lack of Reliance on the
Administrative Agent 61 Section 9.4     Certain Rights of the Administrative
Agent 61 Section 9.5     Reliance by Administrative Agent 61 Section 9.6     The
Administrative Agent in its Individual Capacity 62 Section 9.7     Successor
Administrative Agent 62 Section 9.8     Authorization to Execute other Loan
Documents; Collateral 62 Section 9.9     Withholding Tax 63 Section
9.10   Administrative Agent May File Proofs of Claim 64 Article X  -
MISCELLANEOUS Section 65 Section 10.1    Notices 65 Section 10.2   Waiver;
Amendments 66 Section 10.3   Expenses; Indemnification 68 Section
10.4   Successors and Assigns 69 Section 10.5   Governing Law; Jurisdiction;
Consent to Service of Process 73 Section 10.6   WAIVER OF JURY TRIAL 74 Section
10.7   Right of Setoff 74 Section 10.8   Counterparts; Integration 74 Section
10.9   Survival 75 Section 10.10 Severability 75 Section 10.11 Confidentiality
75 Section 10.12 Waiver of Effect of Corporate Seal 76 Section 10.13 Patriot Act
76 Section 10.14 Interest Rate Limitation 76 Section 10.15 Independence of
Covenants 76 Section 10.16 No Advisory or Fiduciary Relationship 77 Section
10.17 Obligations with Respect to Loan Parties 77 Section 10.18 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 77

 



iii

 

 



EXECUTION VERSION 

 

Schedules

 

Schedule I - Term Loan Commitment Amounts Schedule 4.1 - State of Organization
Schedule 4.15(a) - Ownership of Property Schedule 5.6 - Chief Executive Offices
Schedule 7.1 - Existing Indebtedness

Exhibits

Exhibit A - Form of Assignment and Acceptance Exhibit B - Form of Security
Agreement Exhibit C - Form of Security Agreement Supplement Exhibit D - Form of
Term Loan Note Exhibit 2.2(b) - Form of Notice of Borrowing Exhibit 2.4 - Form
of Notice of Continuation/Conversion Exhibit 5.1(d) - Form of Compliance
Certificate

 



iv

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of May 2,
2016, by and among Atlantic Alliance Partnership Corp., a business company
organized under the laws of the British Virgin Islands (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make Term Loans in an
aggregate principal amount equal to $24,500,000; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Term Loan Commitments as defined herein, are
willing severally to make the Term Loans to the Borrower;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:

 

Article I

DEFINITIONS; CONSTRUCTION

 

Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceptable TLA Credit Agreement Amendment” shall mean an amendment to the TLA
Credit Agreement in form and substance reasonably satisfactory to the Borrower
that (i) provides for a delayed draw facility subject to the same conditions set
forth in Section 3.2 hereof, (ii) has maturity and other terms (other than
pricing) not materially less favorable (taken as a whole) than those applicable
to the “Term Loans” under the TLA Credit Agreement and (iii) is not subject to
any closing or other fees greater than those applicable to the Term Loans
hereunder.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (a) LIBOR for such
Interest Period by (b) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 



1

 

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this definition, “control” of a Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agreement Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with the terms of
this Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Term Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Term Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Term Loans of such Type are to
be made and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to all Term Loans
outstanding on any date, 2.75% per annum on Base Rate Loans and 3.75% per annum
with respect to Eurodollar Loans.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, 0.75% per annum.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Audit Committee Approved Affiliate Fees and Expenses” shall mean management,
consulting or transaction fees paid to members of the Sponsor Group or their
affiliates and approved by the audit committee of the board of directors of the
Borrower.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 



2

 

 

“Base Rate” shall mean the highest of: (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lend-ingrate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

 

“Base Rate Loan” shall mean a Term Loan to the extent it is accruing interest at
the Base Rate.

 

“Borrower” shall have the meaning in the introductory paragraph hereof.

 

“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type,
made, converted or continued on the same date and in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) all
expenditures for property, plant and equipment and other capital expenditures of
the Borrower and its Subsidiaries that are (or would be) set forth on a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (ii) Capital Lease Obligations incurred by the Borrower
and its Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital lease obligations on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).

 



3

 

 

“Cash Equivalents” shall mean: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of 12 months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000, or any bank whose short-term commercial
paper rating from S&P is at least A-2 or the equivalent thereof or from Moody’s
is at least P-2 or the equivalent thereof (any such bank being an “Approved
Bank”); (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any commercial paper or
variable or fixed rate notes issued by, or guaranteed by, any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody’s and maturing within twelve (12)
months from the date of acquisition; (d) repurchase obligations of any Lender,
Approved Bank or recognized securities dealer having capital and surplus in
excess of $500,000,000, having a term of not more than ninety (90) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of 12 months or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any Approved Bank; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $500,000,000; or (i) any other short-term liquid investments approved
by the Administrative Agent.

 

“CFC” shall mean (a) a controlled foreign corporation (as that term is defined
in Section 957 of the Internal Revenue Code) and (b) any subsidiary that is
disregarded as a separate entity for the U.S. Federal income tax purposes that
holds a direct interest in one or more CFC’s.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
other than the Sponsor Group of more of than 35% of the outstanding shares of
the voting stock of Borrower, (iii) at any time after the Closing Date, Borrower
ceases to own, directly or indirectly, all of the outstanding Capital Stock of
the Target or (iv) at any time after the Closing Date, there shall be a “Change
in Control” as defined in the TLA Credit Agreement.

 



4

 

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office, or for
purposes of Section 2.14(b), by the parent corporation of such Lender, if
applicable) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” shall mean the date that the Term Loan is funded pursuant to
Section 2.2 hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all real and personal property and other assets of the
Loan Parties, now owned or hereafter acquired, upon which Liens in favor of the
Administrative Agent, for the benefit of itself and the holders of the
Obligations, are created or purported to be created pursuant to and in
accordance with the terms of any Security Document.

 

“Completion Date” means the date on which the Borrower acquires (conditional
only upon payment of consideration) all of the issued and outstanding Capital
Stock of the Target pursuant to a Scheme.

 

“Compliance Certificate” shall mean a certificate from a Responsible Officer of
the Borrower in the form of, and containing, the certifications set forth in,
the certificate attached hereto as Exhibit 5.1(d).

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is contractually bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

 



5

 

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.9(b).

 

“Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that: (i) such Lender has failed
for three or more Business Days to comply with its obligations under this
Agreement to make a Term Loan (a “funding obligation”), (ii) such Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder or has defaulted on its
funding obligations under any other loan agreement, credit agreement or similar
or other financing agreement unless such Lender’s failure is based on such
Lender’s reasonable and good faith determination that the conditions precedent
to funding such obligation have not been satisfied and such Lender has notified
the Administrative Agent in writing of the same, (iii) such Lender has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender., or (v) such
Lender is subject to a Bail-In Action. The Administrative Agent will promptly
send to all parties hereto a copy of any notice to the Borrower provided for in
this definition.

 

“Disbursement Account” shall mean the bank account held by the Borrower at
Deutsche Bank Trust Company Americas with bank account name: ATLANTIC ALLIANCE
PARTNERSHIP CORP., bank account number: 42958698 and ABA#: 021001033, or such
other account held by the Borrower at a depository bank located in the United
States of America, details of which are notified by the Borrower to the
Administrative Agent in writing at least 2 Business Days before the Closing
Date.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrower or an ERISA Affiliate maintains, contributes to
or has an obligation to contribute to on behalf of participants who are or were
employed by the Borrower or its ERISA Affiliates or on behalf of beneficiaries
of such participants.

 



6

 

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean with respect to either of the Borrower or any ERISA
Affiliate, (i) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (ii) the failure to make required contributions when due to a
Multiemployer Plan or Plan or the imposition of a Lien in favor of a Plan under
Section 430(k) of the Code or Section 303(k) of ERISA; (iii) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (iv) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
of an Lien in favor of the PBGC under Title IV of ERISA; (v) the receipt from
the PBGC or a plan administrator appointed by the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(vii) the incurrence of any liability with respect to the withdrawal or partial
withdrawal from any Plan including the withdrawal from a Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer, as
defined in Section 400 1(a)(2) of ERISA, or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (viii) or the
incurrence of any Withdrawal Liability with respect to any Multiemployer Plan;
(ix) the receipt of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); or (x) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA).

 



7

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Loan” shall mean Term Loans to the extent accruing interest based on
LIBOR.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in ARTICLE VIII.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

“Excluded Property” shall have the meaning provided in the Security Agreement.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on (or measured by) net
income (however denominated), franchise taxes and branch profit taxes, in each
case, imposed by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located or imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any, Loan Document),
(b) any withholding tax that (i) is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement, (ii)
is imposed on amounts payable to such Foreign Lender at any time that such
Foreign Lender designates a new lending office, other than taxes that have
accrued prior to the designation of such lending office that are otherwise not
Excluded Taxes, or (iii) is attributable to such Foreign Lender’s failure to
comply with Section 2.16(e), and (c) any Taxes imposed under FATCA.

 



8

 

 

“FATCA” shall mean Sections 1471 through 1474 of the Code and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of the Agreement Date,
between the Borrower and SunTrust Bank.

 

“Fiscal Quarter” shall mean any fiscal quarter (including the fiscal quarter at
the fiscal year end) of the Loan Parties.

 

“Fiscal Year” shall mean any fiscal year of the Loan Parties.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 



9

 

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made (or, if
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Guarantee) or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“IFRS” shall mean International Financial Reporting Standards, as adopted by the
European Union.

 



10

 

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(2), trade payables overdue by more
than 90 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person and all monetary obligations of
such Person under Synthetic Leases, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) all Guarantees of such Person of the type of
Indebtedness described in clauses (i) through (vi) above and (xi) below, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of: (A) the unpaid amount of such Indebtedness and
(B) fair market value of such property at the time of determination, (ix) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (x) Off-Balance
Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, except to the extent
that the terms of such Indebtedness provide that such Person is not liable
therefor. For purposes of determining the amount of attributed Indebtedness from
Hedging Obligations, the “principal amount” of any Hedging Obligations at any
time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Installment Date” each March 31, June 30, September 30 and December 31 of each
year during which this Agreement is in effect.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

 

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

 



11

 

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

 

(iv) no Interest Period may extend beyond the Maturity Date.

 

“Investments” shall have the meaning as set forth in Section 7.6.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum for deposits in Dollars for a period equal to such Interest
Period appearing on Reuters Screen LIBOR01 Page (or any successor page), or such
similar service as determined by the Administrative Agent that displays the ICE
Benchmark Administration Limited Interest Settlement Rates for deposits in
Dollars as of 11:00 a.m. (London, England time) on the day that is two (2)
Business Days prior to the first day of the Interest Period, or if such page or
service shall cease to be available, such other page or such other service (as
the case may be) for the purpose of displaying ICE Benchmark Administration
Limited Interest Settlement Rates for Dollars as the Administrative Agent, in
its discretion, shall select; provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars are
offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (New York, New York time) for delivery on the first day of such
Interest Period and for the number of days comprised therein; provided, further,
that if any such rate is less than zero, such rate shall be deemed to be zero.

 



12

 

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference or priority having the practical effect of a security interest or any
other security agreement or preferential arrangement having the practical effect
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Term Loan Notes
(if any), the Fee Letter, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation and any and all other Security Documents
executed pursuant to Section 5.11 in connection with any of the foregoing.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Major Default” shall mean, with respect to the Borrower only, any Event of
Default under Sections 8.1(a), (b), (c) insofar as it relates to a Major
Representation, (f), (h), (i), (j) and (n).

 

“Major Representations” shall mean the representations with respect to the
Borrower set forth in Sections 4.1, 4.2, 4.3(a), 4.4(b), 4.6, 4.18 and 4.19.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of: (a) the
Borrower or (b) the Loan Parties, taken as a whole, (ii) the ability of the
Borrower to perform any of its material obligations under the Loan Documents,
(iii) the rights and remedies of Administrative Agent and the Lenders under any
of the Loan Documents or (iv) the legality, validity or enforceability of any of
the Loan Documents.

 

“Maturity Date” shall mean the earliest of: (i) November 28, 2016, (ii) the date
that is 60 days immediately following the Closing Date or (iii) the date on
which the principal amount of all outstanding Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized Losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “Unrealized Profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 



13

 

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.4(b).

 

“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Administrative Agent and any Lender and,
only with respect to Hedging Transactions, any Affiliate of the Administrative
Agent or any Lender, pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to Administrative Agent and any Lender incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean: (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Ordinary Shares” shall mean equity interests with the same characteristics as
“common stock”.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or under any
other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 



14

 

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Patriot Act” shall have the meaning set forth in Section 10.13.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean:

 

(i) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;

 

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by operation of law in the ordinary course
of business for material amounts not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any other Loan Party is a party or other cash deposits in
any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 



15

 

 

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and the Subsidiary Loan Parties, taken as a whole;

 

(vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any other Loan Party
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

(viii) purported Liens evidenced by the filing of precautionary UCC financing
statements or similar public filings arising in the ordinary course of business;
and

 

(ix) Liens securing the Obligations;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the Obligations).

 

“Permitted Investments” shall mean cash and Cash Equivalents.

 

“Permitted Liens” shall have the meaning set forth in Section 7.2.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
(or on behalf of beneficiaries of such participants) or (ii) is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or a “contributing sponsor” (as
defined in ERISA Section 4001(a)(13)).

 

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender,
(ii) whose Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that such Person will
not comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement unless such failure is
based on such Person’s reasonable and good faith determination that the
conditions precedent to funding such obligation have not been satisfied or (iii)
that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

 



16

 

 

“Pre-Term Loan Funding Date Cash Redemptions” shall mean the aggregate amount of
cash redemptions of the Capital Stock of the Borrower made after the Agreement
Date and prior to the Closing Date.

 

“Pro Rata Share” shall mean with respect to any Lender at any time, a
percentage, the numerator of which shall be such Lender’s Term Loan Commitment
(or if the Term Loan Commitments have been terminated or expired, such Lender’s
outstanding Term Loans), and the denominator of which shall be the sum of all
Term Loan Commitments of all Lenders (or if the Term Loan Commitments have been
terminated or expired, the outstanding Term Loans of all Lenders).

 

“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

 

“Regulation D, T, U and X” shall mean Regulation D, T, U and X, respectively, of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time, and any successor regulations.

 

“Related Fund” shall mean, with respect to any Person, an Affiliate of such
Person, or a fund or account managed by such Person or an Affiliate of such
Person.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, attorneys, accountants,
advisors or other representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required AAPC Cash Component” shall mean an amount equal to (i) $80,764,435,
less (ii) the aggregate transaction costs and expenses paid or payable in cash
in connection with this Agreement and the TLA Acquisition on or after the
Agreement Date, less (iii) the Pre-Term Loan Funding Date Cash Redemptions, less
(iv) the deferred underwriting discounts and commissions in the sum of
$3,018,750 payable to Citigroup Global Markets Inc. pursuant to the Trust
Agreement; provided, however that in no event shall the Required AAPC Cash
Component be less than $35,500,000.

 

“Required Lenders” shall mean, at any time, Lenders then holding more than fifty
percent (50%) of the Term Loan Commitments (or if the Term Loan Commitments have
expired or terminated, more than fifty percent (50%) the outstanding Term Loans)
at such time; provided, however, that, in each case, to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Term Loan
Commitments (or outstanding Term Loans) shall be excluded for purposes of
determining Required Lenders.

 



17

 

 

“Required Loan Component” shall mean an amount equal to (i) the aggregate amount
of cash consideration that the Borrower is required to pay under the TLA
Transaction Documents based on those shareholders of the Target that accept
partial cash consideration, less (ii) the Required AAPC Cash Component.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation or formation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Responsible Officer” shall mean, with respect to any Loan Party, the president,
the chief executive officer, the chief operating officer, the chief financial
officer, the treasurer or a managing director of such Loan Party or such other
representative of such Loan Party as may be designated in writing by any one of
the foregoing with the consent of the Administrative Agent.

 

“Restricted Payment” shall have the meaning set forth in Section 7.4.

 

“S&P” shall mean Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. Department of State or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“Scheme” shall mean a court-sanctioned scheme of arrangement of the Target under
Part 26 of the Companies Act 2006 in connection with the TLA Acquisition
substantially on the terms set out in the Scheme Press Release, as such scheme
may from time to time be amended, added to, revised, renewed or waived as
permitted in accordance with this Agreement.

 

“Scheme Circular” shall mean the circular to be issued by the Target to the
Target’s shareholders setting out the terms of the Scheme.

 

“Scheme Date” shall mean the date on which the Scheme becomes effective in
accordance with its terms.

 



18

 

 

“Scheme Press Release” shall mean the press announcement to be issued by or on
behalf of the Borrower and/or the Target announcing the terms of the Scheme
pursuant to Rule 2.7 of the Takeover Code.

 

“Scheme Proxy” shall mean each proxy form entered into by any person or
institution voting in respect of the Scheme, and Scheme Proxies means all of
them.

 

“Scheme Resolutions” shall mean the shareholder resolutions referred to and in
the form set out in the proxy statement in connection with the TLA Acquisition.

 

“Security Agreement” shall mean the Pledge and Security Agreement, dated as of
the date hereof and substantially in the form of Exhibit B, made by the Borrower
and all Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

 

“Security Agreement Supplement” shall mean each supplement substantially in the
form of Exhibit C to the Security Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.11.

 

“Security Documents” shall mean the Security Agreement, each Security Agreement
Supplement, the UK Pledge Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant
thereto, pursuant hereto or pursuant to Section 5.11 and/or Section 5.12.

 

“Sponsor Group” means AAP Sponsor (PTC) Corp. and the directors and officers of
the Borrower as of the Agreement Date.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Loan Party” shall mean any Subsidiary that executes, or otherwise
becomes a party to, the Security Agreement.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 



19

 

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Takeover Code” shall mean the Takeover Code issued by the UK Panel on Takeovers
and Mergers from time to time.

 

“Target” shall mean TLA Worldwide Plc, a company incorporated under the laws of
England & Wales with company number 07741649 and registered address at 100
Fetter Lane, London, EC4A 1BN.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan Availability Period” shall mean, the period commencing on the
Agreement Date and ending on the earlier of:

 

(a) the date which is 15 days after the date the court order in relation to the
Scheme is filed with the Registrar of Companies in accordance with section 899
of the Companies Act 2006;

 

(b) the Term Loan Outside Date; or

 

(c) the date falling five Business Days after the date on which the Scheme
lapses, terminates, is withdrawn or is rejected by the court.

 

“Term Loan Commitments” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder pursuant to the terms hereof. As of
the Agreement Date, the aggregate principal amount of all Lenders’ Term Loan
Commitments equals $24,500,000 as set forth on Schedule I.

 

“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of the Term Loan Commitment
of such Lender in substantially the form of Exhibit D hereto.

 

“Term Loan Outside Date” shall mean September 28, 2016.

 

“Term Loans” shall mean a term loan funded during the Term Loan Availability
Period pursuant to Section 2.2 and Section 3.2.

 

“TLA Acquisition” shall mean the acquisition by the Borrower of the Target
pursuant to the Scheme, including the TLA-BVI Merger.

 

“TLA Borrowers” shall mean the “Borrowers” as defined in the TLA Credit
Agreement.

 



20

 

 

“TLA-BVI” shall mean a newly formed company organized under the laws of the
British Virgin Islands which is a wholly-owned Subsidiary of the Target and
shall receive all of the assets and liabilities of the Target in connection with
the Scheme.

 

“TLA-BVI Merger” shall mean the merger of the Borrower with TLA-BVI, with the
Borrower as the surviving entity pursuant to the Scheme.

 

“TLA Credit Agreement” shall mean that certain Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 4, 2015, by and among the TLA
Borrowers, TLA Acquisitions Limited, the lenders party thereto and SunTrust
Bank, as administrative agent, as amended, restated, supplemented or modified
from time to time.

 

“TLA Subsidiary Loan Parties” shall mean the “Subsidiary Loan Parties” as
defined in the TLA Credit Agreement.

 

“TLA Transaction Documents” means each of the Scheme Press Release, the Scheme
Circular, the Scheme Resolutions, the Scheme Proxies and any other document
designated as a “TLA Transaction Document” by the Administrative Agent and the
Borrower.

 

“Trademarks” shall mean, as to any Person, all of the following, now owned or
hereafter acquired by such Person or in which such Person has or acquires any
such rights, priorities and privileges, including, without limitation, all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all Proceeds and damages therefrom,
whether arising under United States, multinational or foreign laws or otherwise:
(i) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state or territory thereof or
any other country or any political subdivision thereof, (ii) all reissues,
extensions or renewals thereof and (iii) all goodwill associated with or
symbolized by any of the foregoing.

 

“Trust Agreement” shall mean that certain Trust Agreement between the Borrower
and Continental Stock Transfer & Trust Company dated April 28, 2015.

 

“Type”, when used in reference to a Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.

 

“UCC” shall mean the Uniform Commercial Code as an effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UCC Filing Collateral” means Collateral, excluding Stock Certificates (as
defined below), consisting solely of assets for which a security interest can be
perfected by filing a UCC financing statement.

 



21

 

 

“UK Pledge Agreement” means that certain Charge Over Shares dated as of the
Agreement Date, by and between the Borrower and SunTrust Bank, as Administrative
Agent.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title W of ERISA.

 

Section 1.2 Classifications of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g. a
“Eurodollar Loan” or “Base Rate Loan”).

 

Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for such
changes approved by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 5.1(a) (or, if no such financial
statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower and its Subsidiaries last
delivered to the Administrative Agent in connection with this Agreement).

 

Section 1.4 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise: (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein); (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns; (iii) the words “hereof’, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof; (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement; (v) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. To the
extent that any of the representations and warranties contained in ARTICLE IV
under this Agreement is qualified by “Material Adverse Effect”, then the
qualifier “in all material respects” contained in Section 3.2(f) and the
qualifier “in any material respect” contained in Section 8.1(c) shall not apply.
Unless otherwise indicated, all references to time are references to Eastern
Standard Time or Eastern Daylight Savings Time, as the case may be. Unless
otherwise expressly provided herein, all references to dollar amounts shall mean
Dollars. In determining whether any individual event, act, condition or
occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.

 



22

 

 

Article II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

 

Section 2.1 General Description of Facilities. Subject to and upon the terms and
conditions herein set forth, each Lender severally agrees to make Term Loans to
the Borrower, on or after the Agreement Date in accordance with Section 2.2(b),
in a principal amount not exceeding such Lender’s Term Loan Commitment.

 

Section 2.2 Term Loan Commitments.

 

(a) Term Loan Facility. Subject to the terms and conditions set forth herein,
each Lender having a Term Loan Commitment severally agrees to make Term Loans,
in one single advance, during the Term Loan Availability Period in an aggregate
principal amount not to exceed the lesser of (x) the Term Loan Commitment of
such Lender and (y) such Lender’s Pro Rata Share of the Required Loan Component;
provided, however, that Term Loans may not be repaid and then reborrowed. Each
Lender’s Term Loan Commitment shall expire on the earlier of (i) the Term Loan
Outside Date or (ii) the initial funding of the Term Loan.

 

(b) Procedure for Term Loan Borrowing. No Term Loans shall be requested for
funding earlier than three Business Days (or such shorter period as the
Administrative Agent may approve) after the delivery of a written request to the
Administrative Agent, which shall be provided no later than 12:00 p.m. in
substantially the form attached hereto as Exhibit 2.2(b) (a “Notice of
Borrowing”) in respect of such Term Loans. The Administrative Agent shall
promptly notify each Lender of any requested Term Loans. Any Term Loans shall be
funded on the date specified by the Borrower in the Notice of Borrowing Closing
Date, which shall be in any event on or after the date of satisfaction of the
applicable conditions precedent set forth in Sections 3.1 and 3.2 hereof;
provided, however, the Notice of Borrowing shall be delivered (x) prior to 12:00
p.m. one (1) Business Day prior to the Closing Date with respect to a Base Rate
Borrowing and (y) prior to 12:00 p.m. three (3) Business Days prior to the
Closing Date with respect to a Eurodollar Borrowing. Not later than 12:00 p.m.,
on the Closing Date, each Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term Loan to be made by such Lender. The Administrative Agent shall, upon
receipt of the respective amount for each Lender, credit the account of the
Borrower on the books of such office of the Administrative Agent, with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders in immediately available funds.

 



23

 

 

(c) Amount of Term Loan. The Term Loan shall be funded in one single advance on
the Closing Date. Any portion of the Term Loan Commitments not funded in
accordance with the Notice of Borrowing on the Closing Date shall automatically
terminate.

 

Section 2.3 Funding of Borrowings.

 

(a) Each Lender will make available each Term Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
11:00 a.m. to the Administrative Agent at the Payment Office. The Administrative
Agent will make such Term Loans available to the Borrower by promptly crediting
the amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

 

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall promptly (and in any event within
one (1) Business Day) pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

Section 2.4 Interest Elections; Reliance on Notices.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.4. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Term Loans comprising such Borrowing, and the Term Loans
comprising each such portion shall be considered a separate Borrowing.

 



24

 

 

(b) To make an election pursuant to this Section 2.4, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.4
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 12:00 p.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and (y)
prior to 12:00 p.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall be in a minimum amount of $500,000 and integral
multiples of $50,000.

 

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

 

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) The Administrative Agent and the Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Borrowing or similar
notice reasonably believed by the Administrative Agent and the Lenders to be
genuine. The Administrative Agent and the Lenders may assume that each Person
executing and delivering any notice in accordance herewith was duly authorized,
unless the responsible individual acting thereon for the Administrative Agent or
such Lender has actual knowledge to the contrary.

 

Section 2.5 Repayment of Term Loans. The Borrower shall repay all outstanding
Term Loans on the Maturity Date.

 



25

 

 

Section 2.6 Evidence of Indebtedness.

 

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Term Loan made by such Lender from time to time, including the amounts
of principal and interest payable thereon and paid to such Lender from time to
time under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Term Loan Commitment of each Lender,
(ii) the amount of each Term Loan made hereunder by each Lender, the Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.4, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.4, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Term
Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Term Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Term Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.

 

Section 2.7 Optional Prepayments. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, and (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one (1) Business Day
prior to the date of such prepayment. Each such notice shall be irrevocable and
shall specify the proposed date of such prepayment and the principal amount of
each Borrowing or portion thereof to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each affected Lender of
the contents thereof and of such Lender’s Pro Rata Share of any such prepayment.
If such notice is given, the aggregate amount specified in such notice shall be
due and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with Section
2.17(a); provided, that if a Eurodollar Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.15. Each optional prepayment
of a Borrowing shall be applied ratably to the Term Loans comprising such
Borrowing, and in the case of a prepayment of a Term Loan Borrowing, to the
remaining principal installments on a pro rata basis.

 

Section 2.8 Mandatory Prepayments.

 

(a) Following the Closing Date, immediately upon receipt by the Borrower of
proceeds of any dividend or distribution (or if any such proceeds are received
by the Borrower in the period after the Completion Date and on or before the
Closing Date, immediately after the Closing Date), the Borrower shall prepay the
Term Loans in an amount equal to all such proceeds. Any such prepayment shall be
applied in accordance with paragraph (c) immediately below.

 

(b) Following the Closing Date, if the Borrower or any of its Subsidiaries incur
or issue, as applicable: (i) any Indebtedness for borrowed money, or (ii) equity
securities, then immediately following the date of receipt of the proceeds
thereof (or if any such proceeds are received by the Borrower after the
Completion Date and on or before the Closing Date, immediately after the Closing
Date), the Borrower shall prepay the Term Loans in an amount equal to all such
proceeds received therefrom, in each case, net of underwriting discounts and
commissions and other reasonable out-of-pocket costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
paragraph (c) immediately below.

 



26

 

 

(c) Any prepayments made by the Borrower pursuant to clauses (a) or (b) of this
Section 2.8 shall be applied by the Administrative Agent as follows: first, to
Administrative Agent’s fees and reimbursable expenses then due and payable
pursuant to any of the Loan Documents; second, to all other fees and
reimbursable expenses of the Lenders then due and payable pursuant to any of the
Loan Documents, pro rata to the Lenders based on their respective Pro Rata
Shares of such fees and expenses; third to interest then due and payable on the
Term Loans made to the Borrower, pro rata to the Lenders based on their
respective Term Loan Commitments; and fourth, to the principal balance of the
Term Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their respective Term Loan Commitments.

 

Section 2.9 Interest on Term Loans.

 

(a) The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Term Loan, plus, in each
case, the Applicable Margin in effect from time to time.

 

(b) Notwithstanding clause (a) above, if an Event of Default has occurred and is
continuing, the Borrower shall pay interest (“Default Interest”), with respect
to all Eurodollar Loans, at the rate per annum equal to 2.0% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period and thereafter and, with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Term Loans), at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for Base Rate Loans.

 

(c) Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date, as the case may be. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Maturity Date, as the case may be. Interest
on any Term Loan which is converted into a Term Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

 



27

 

 

(d) The Administrative Agent shall determine each interest rate applicable to
the Term Loans hereunder pursuant to the terms of this Agreement and shall
promptly notify the Borrower and the Lenders of such rate in writing (or by
telephone, promptly confirmed in writing). Any such determination shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 2.10 Fees.

 

(a) The Borrower shall pay to: (i) the Administrative Agent for its own account
and (ii) SunTrust Bank for its own account fees in the amounts and at the times
previously agreed upon in writing by the Borrower and the Administrative Agent
or SunTrust Bank, including pursuant to the Fee Letter.

 

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender having a Term Loan Commitment a commitment fee, which shall accrue
at the Applicable Percentage per annum on the daily amount of the unused Term
Loan Commitment of such Lender until the last day of the Term Loan Availability
Period.

 

(c) Accrued fees under paragraph (b) above shall be payable quarterly in arrears
each Installment Date from the Agreement Date through the last day of the Term
Loan Availability Period, commencing on the first such date to occur after the
Agreement Date, and on the last day of the Term Loan Availability Period
(provided that the payment falling due on June 30, 2016 shall be deferred until
the earlier of the Closing Date or September 28, 2016).

 

(d) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to clause (b) of this Section
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees), or any amendment fees hereafter offered to any Lender,
and the pro rata payment provisions of Section 2.17 will automatically be deemed
adjusted to reflect the provisions of this Section.

 

Section 2.11 Computation of Interest and Fees. Interest hereunder based on the
Administrative Agent’s prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

Section 2.12 Inability to Determine Interest Rates. If prior to the commencement
of any Interest Period for any Eurodollar Borrowing,

 

(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or

 



28

 

 

(ii) the Administrative Agent shall have received written notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their (or
its, as the case may be) Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to continue or convert outstanding
Term Loans as or into Eurodollar Loans shall be suspended and (ii) all such
affected Term Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Term Loans in accordance with this Agreement.

 

Section 2.13 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to continue or convert outstanding Term Loans as or into Eurodollar
Loans, shall be suspended. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

 

Section 2.14 Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

 

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.16 and the imposition of, or any change in the
rate of, any Excluded Tax); or

 

(iii) impose on any Lender or the eurodollar interbank market any other
condition, cost or expense affecting this Agreement or any Eurodollar Loans made
or held by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then the Borrower shall promptly pay, upon written notice from and demand by
such Lender to the Borrower (with a copy of such notice and demand to the
Administrative Agent), to the Administrative Agent for the account of such
Lender, within five (5) Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender for such
additional costs incurred or reduction suffered.

 



29

 

 

(b) If any Lender shall have determined that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital (or on the capital of the Parent Company of such
Lender) as a consequence of its obligations hereunder to a level below that
which such Lender or the Parent Company of such Lender could have achieved but
for such Change in Law (taking into consideration such Lender’s policies or the
policies of the Parent Company of such Lender with respect to capital adequacy)
then, from time to time, within five (5) Business Days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Parent Company of such Lender for
any such reduction suffered.

 

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or the Parent Company of such Lender specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender such amount or amounts
within ten (10) Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.14 shall not constitute a waiver of such Lender’s right to
demand such compensation.

 

Section 2.15 Funding Indemnity. In the event of (a) the payment of any principal
of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion (even though involuntary) or continuation of a Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate each Lender, within five (5) Business Days after written demand from
such Lender, for any actual loss, cost or expense incurred by such Lender
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.15 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

 



30

 

 

Section 2.16 Taxes.

 

(a) Except as required by law, any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes. If the Borrower shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to Indemnified Taxes and Other Taxes) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, together with reasonable evidence of such payment, as applicable,
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall, to the extent
available to the Borrower, deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the Code or any treaty to which the United States is a party, with
respect to payments under any Loan Document shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.

 



31

 

 

(i) Without limiting the generality of the foregoing,

 

(A) each Foreign Lender agrees that it will deliver to the Administrative Agent
and the Borrower (or in the case of a Participant, to the Lender from which the
related participation shall have been purchased), as appropriate, two (2) duly
completed copies of (i) Internal Revenue Service Form W-8 Ed, or any successor
form thereto, certifying that the payments received from the Borrower hereunder
are effectively connected with such Foreign Lender’s conduct of a trade or
business in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or
any successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
eliminates or reduces the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate stating that (1) the
Foreign Lender is not a bank for purposes of Code Section 88 1 (c)(3)(A); (2)
the Foreign Lender is not a 10% shareholder of the Borrower within the meaning
of Code Section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Code Section 881 (c)(3)(C); or (iv) such other Internal Revenue
Service forms as may reduce the amount of withholding tax imposed on payments to
the Foreign Lender, including Forms W-8 IMY or W-8 EXP (including appropriate
attachments thereto);

 

(B) except to the extent a Lender is an “exempt recipient” as defined in Section
1.6049-4(c)(1)(ii) of the U.S. Federal Income Tax Regulations, any Lender that
is a U.S. Person shall deliver to the Borrower and the Administrative Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax; and

 

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
may deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 



32

 

 

Each Lender shall deliver to the Borrower and the Administrative Agent such
forms as described in this Section 2.16(e) on or before the date that it becomes
a party to this Agreement (or in the case of a Participant, on or before the
date such Participant purchases the related participation). In addition, each
such Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Each such Lender
shall promptly notify the Borrower and the Administrative Agent in writing at
any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose).

 

Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) The Borrower shall make each payment required to be made by them hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, free and clear of any defenses, rights of
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Payment Office, except that payments pursuant to Section 2.14, Section 2.15 and
Section 2.16 and Section 10.3 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder to the Administrative Agent or the applicable Lenders, such
funds shall be applied (i) first, to the fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
(ii) second, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (iii) third, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties, and (iv) fourth, towards
payment of all other Obligations then due, ratably among the parties entitled
thereto in accordance with the amounts of such Obligations then due to such
parties.

 



33

 

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d) The Administrative Agent will promptly distribute amounts due hereunder to
the Lenders from the Borrower only after such amounts have been paid by the
Borrower to, and receipt thereof has been confirmed by, the Administrative
Agent.

 

Section 2.18 Defaulting Lenders.

 

(a) If any Lender becomes, and during the period it remains, a Defaulting Lender
or Potential Defaulting Lender, the following provisions shall apply,
notwithstanding anything to the contrary in this Agreement, except as otherwise
provided herein, any amount paid by any Loan Party for the account of a
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will be retained
by the Administrative Agent in a segregated non-interest bearing account until
the termination of the Term Loan Commitment at which time the funds in such
account will be applied by the Administrative Agent, to the fullest extent
permitted by law, in the following order of priority: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent under
this Agreement, second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, third, if so
determined by the Administrative Agent and the Borrower, to be held in a
segregated non-interest bearing account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Term Loans under this Agreement, fourth, to the payment of any
amounts owing to any Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and, sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 



34

 

 

(b) If the Borrower and the Administrative Agent agree in writing that any
Defaulting Lender should no longer be deemed to be a Defaulting Lender or a
Potential Defaulting Lender should no longer be deemed to be a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will purchase at
par such portion of outstanding Term Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the outstanding Term Loans of the Lenders to be on a pro rata basis in
accordance with their respective Term Loan Commitments whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender and will be
a Non-Defaulting Lender (and such Term Loans of each Lender will automatically
be adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder.

 

Section 2.19 Mitigation of Obligations. If any Lender requests compensation
under Section 2.14, or if the Borrower are required to pay any additional amount
or an indemnity payment to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its Term Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.14 or Section 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous in any
material respect to such Lender. The Borrower hereby agree to pay all costs and
expenses incurred by any Lender in connection with such designation or
assignment.

 

Section 2.20 Substitution of Lender; Removal of Lender.

 

(a) If (i) the obligation of any Lender to make or to convert or continue
outstanding Term Loans as or into Eurodollar Loans has been suspended pursuant
to Section 2.13 (unless generally suspended for all Lenders), (ii) any Lender
has demanded compensation under Section 2.14 or Section 2.16 of amounts which
are materially in excess of corresponding amounts, if any, demanded by the other
Lenders generally, (iii) any Lender is a Defaulting Lender or (iv) any Lender
fails to provide consent to an amendment or modification requiring the consent
of all of the Lenders, but Required Lenders have consented to such amendment or
modification, then the Borrower shall have the right to replace such Lender (the
“Replaced Lender”) with one or more lenders, reasonably satisfactory to the
Borrower and the Administrative Agent (whose consent shall not be unreasonably
withheld or delayed) (collectively, the “Replacement Lender”) to replace the
Term Loan Commitments and/or outstanding Term Loans of such Lender where the
consent of such Lender would otherwise be individually required, with identical
Term Loan Commitments and/or Term Loans provided by the Replacement Lender;
provided, that at the time of any replacement pursuant to this Section 2.20, the
Replacement Lender shall enter into one or more Assignment and Acceptances
pursuant to Section 10.4(b) (and with all fees payable pursuant to said Section
10.4(b) to be paid by the Replacement Lender and/or the Replaced Lender (as may
be agreed to at such time by and among the Borrower, the Replacement Lender and
the Replaced Lender)) pursuant to which the Replacement Lender shall acquire all
of the Term Loan Commitments and outstanding Term Loans of the Replaced Lender
and, in connection therewith, shall pay to the Replaced Lender in respect
thereof an amount equal to the sum of: (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Term Loans of the respective
Replaced Lender with respect to which such Replaced Lender is being replaced,
and (B) an amount equal to all accrued, but theretofore unpaid, fees owing to
the Replaced Lender pursuant to Section 2.10.

 



35

 

 

(b) Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.20, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Acceptance on behalf
of such Replaced Lender, and any such Assignment and Acceptance so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.20 and Section 10.4. Upon the execution of the
respective Assignment and Acceptance and the payment of amounts referred to in
clause (a) above, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder.

 

Article III

CONDITIONS PRECEDENT TO Term LOANS

 

Section 3.1 Conditions To Effectiveness. This Agreement and the obligations of
the Lenders to provide the Term Loan Commitments and make the Term Loan in
accordance herewith shall not become effective until the date on which each of
the following conditions is satisfied (or waived or modified in accordance with
Section 10.2).

 

(a) The Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Agreement Date, including
the upfront fee required under the Fee Letter and reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent.

 

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:

 

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

 

(ii) duly executed Term Loan Notes payable to each Lender requesting Term Loan
Notes;

 

(iii) the Security Agreement and the UK Pledge Agreement, duly executed by the
Borrower;

 



36

 

 

(iv) a certificate of the registered agent of the Borrower attaching copies of
the Borrower’s register of directors;

 

(v) a certificate of the directors of the Borrower attaching and certifying
copies of its articles and memorandum of association, and of the resolutions of
its board of directors or other governing body, as applicable, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and certifying the name, title and true signature of each officer of the
Borrower executing the Loan Documents;

 

(vi) certified copies of the certificate of incorporation of the Borrower,
together with certificates of good standing or existence, as may be available
from the jurisdiction of organization of the Borrower and each other
jurisdiction where the Borrower is required to be qualified to do business as a
foreign entity;

 

(vii) a favorable written opinion of: (A) Gibson, Dunn & Crutcher LLP, counsel
to the Borrower, and (B) Ogier, BVI counsel to the Borrower, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Borrower, the Loan Documents and the transactions contemplated therein as
the Administrative Agent or the Required Lenders shall reasonably request;

 

(viii) a certificate, in form and substance satisfactory to the Administrative
Agent, dated the Agreement Date and signed by a Responsible Officer of the
Borrower, that certifies, among other things: (A) no Default or Event of Default
exists, (B) all representations and warranties of the Borrower set forth in the
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a materiality
qualification, in which case such representations and warranties shall be true
and correct in all respects), (C) since the date of the financial statements of
the Borrower described in Section 4.4, there shall have been no change, event or
other circumstance of the Borrower, individually or taken as a whole, which has
had or could reasonably be expected to have a Material Adverse Effect as of such
date, and (D) as of such date, a true, complete and correct copy of the Scheme
Press Release has been delivered to the Administrative Agent;

 

(ix) the results of a recent UCC, tax, judgment and lien searches in respect of
the Borrower, and such searches shall reveal no Liens of record;

 

(x) all information the Administrative Agent and each Lender may request with
respect to the Borrower in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) and any other “know your
customer” or similar laws or regulations; and

 

(xi) the Fee Letter duly executed by the Borrower.

 



37

 

 

(c) Each document (including, without limitation, any UCC financing statement)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than Permitted Liens), shall be in proper form for filing,
registration or recordation.

 

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender.

 

Section 3.2 Conditions to the Funding of the Term Loans.

 

The obligation of each Lender to make the Term Loans is subject solely to the
satisfaction or waiver of the following conditions precedent (after giving
effect to the funding of such Term Loans):

 

(a) Completion of the TLA Acquisition. The TLA Acquisition shall have occurred
on the terms and conditions set forth in the TLA Transaction Documents.

 

(b) No Major Defaults. On the Closing Date, no Major Default shall exist or
would result from the proposed utilization of the Term Loan. The Major Defaults
apply to the Borrower only and not to the Target and its Subsidiaries.

 

(c) Representations and Warranties. On the Closing Date, after giving effect to
the making the Term Loan, the Major Representations shall be true and correct in
all material respects. The Major Representations apply to the Borrower only and
not to the Target and its Subsidiaries.

 

(d) Notice of Borrowing. The Borrower shall have delivered the required Notice
of Borrowing, including the funds disbursement instructions to the Disbursement
Account.

 

Section 3.3 Limitations During Term Loan Availability Period. Notwithstanding
anything to the contrary contained herein, during the Term Loan Availability
Period (except for circumstances where, pursuant to Section 3.2, a Lender is not
obliged to fund its Term Loan Commitment), none of the Administrative Agent or
the Lenders shall be entitled to:

 

(a) cancel any of its Term Loan Commitment to the extent to do so would prevent
or limit the making of the Term Loan in accordance with Section 2.2 and Section
3.2 (a “Term Loan Utilization”);

 

(b) rescind, terminate or cancel this Agreement or exercise any similar right or
remedy or make or enforce any claim under the Loan Documents it may have to the
extent to do so would prevent or limit the making of a Term Loan Utilization;

 



38

 

 

(c) refuse to participate in the making of a Term Loan Utilization;

 

(d) exercise any right of set-off or counterclaim in respect of the proceeds
from the Term Loan to the extent to do so would prevent or limit the making a
Term Loan Utilization; or

 

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
under this Agreement or under any other Loan Document to the extent to do so
would prevent or limit the making a Term Loan Utilization,

 

provided, that immediately upon the expiry of the Term Loan Availability Period
all such rights, remedies and entitlements shall be available to the
Administrative Agent and Lender notwithstanding that they may not have been used
or been available for use during the Term Loan Availability Period.

 

Section 3.4 Delivery of Documents.

 

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Term Loan Notes, in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
on the Agreement Date and the Closing Date as follows:

 

Section 4.1 Existence; Power. The Borrower (i) is duly organized, validly
existing and in good standing as a corporation, partnership or limited liability
company, as the case may be, under the laws of the jurisdiction of its
organization as set forth on Schedule 4.1 or, in the case of any Person that
becomes a Loan Party after the date hereof, in a schedule to the agreements,
instruments and other documents delivered pursuant to Section 5.11, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except, in the case of either
of clauses (ii) or (iii), where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2 Organizational Power; Authorization. The borrowing of the Term Loan
and the execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s corporate or
organizational powers and have been duly authorized by all necessary corporate
or organizational and, if required, shareholder, partner or member action. This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which the Borrower is a party, when executed and
delivered by the Borrower, will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

 



39

 

 

Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and of the other Loan Documents
to which it is a party: (a) does not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except: (i) those as have been obtained or made and are in full force and effect
and (ii) any action or filings to perfect the Liens and security interests
granted under the applicable Loan Documents, (b) will not violate any
Requirements of Law applicable to the Borrower or any judgment, order or ruling
of any Governmental Authority, (c) will not violate or result in a breach or
default under the TLA Transaction Documents or (d) will not result in a material
limitation on any licenses, permits or other Governmental Approvals applicable
to the business, operations or properties of the Borrower.

 

Section 4.4 Financial Statements. (a) The Borrower has furnished to the
Administrative Agent and the Lenders the audited consolidated balance sheet of
the Borrower as of December 31, 2015 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year. Such financial
statements and the financial statements delivered pursuant to clauses (a) and
(b) of Section 5.1 fairly present the consolidated financial condition of the
Borrower and its Subsidiaries (if any) as of such dates and the consolidated
results of operations for such periods, in conformity with GAAP. Since December
31, 2015, there have been no changes with respect to the Borrower which have had
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(b) On the Agreement Date, there is an amount of at least $80,000,000 held by,
in the name of or for the Borrower pursuant to the terms of the Trust Agreement.

 

Section 4.5 Litigation and Environmental Matters.

 

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower: (i) as to which there is
a reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

 

(b) Except for those matters that could not reasonably be expect to have a
Material Adverse Effect, the Borrower: (i) has not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has not become subject
to any Environmental Liability, (iii) has not received notice of any claim with
respect to any Environmental Liability or (iv) does not know of any basis for
any Environmental Liability.

 



40

 

 

Section 4.6 Compliance with Laws and Agreements. The Borrower is in compliance
with all Requirements of Law and all judgments, decrees and orders of any
Governmental Authority applicable to them, except where non-compliance, either
singly or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect. All governmental, regulatory, creditor, shareholder and
other material consents, approvals, authorizations, registrations, filings and
exemptions required or advisable to be made or obtained by the Borrower in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby shall have been obtained and be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding this Agreement or any transaction being
financed with the proceeds hereof shall be ongoing.

 

Section 4.7 Investment Company Act, Etc. The Borrower is not: (a) an “investment
company” or “controlled” by an “investment company”, as such terms are defined
in, or subject to regulation under, the Investment Company Act of 1940, as
amended, or (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from or registration
or filing with, any Governmental Authority in connection therewith.

 

Section 4.8 Taxes. The Borrower has timely filed or caused to be filed, or have
obtained extensions for, all Federal income tax returns and all other material
tax returns and other reports that are required by any Requirement of Law to be
filed by it and has paid all taxes shown to be due and payable on such returns
or on any assessments made against it or its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (including, without limitation, all federal income and social security
taxes on employee’s wages and all sales taxes), except where the same are
currently being contested in good faith by appropriate proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and for which the Borrower has set aside on its books adequate reserves
in accordance with GAAP. The charges, accruals and reserves on the books of the
Borrower in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

 

Section 4.9 Margin Regulations. None of the proceeds of any of the Term Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U or
for any purpose that violates the provisions of the Regulation T, U or X. The
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock” (as defined in Regulation U). Following the application of the
proceeds of any Term Loan, less than 25% of the value of the assets of the
Borrower which are subject to any limitation on sale, pledge or other
restriction hereunder taken as a whole have been, and will continue to be,
represented by “margin stock” (as defined in Regulation U).

 

Section 4.10 ERISA.

 

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The “benefit obligations” of all Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the “fair market value of the assets” of such Plans by more than $250,000. No
event has occurred since the issuance of such financial statements that would
cause the “benefit obligations” of all Plans to exceed the “fair market value of
the assets” of such Plans by the dollar amount specified in the previous
sentence. The terms “benefit obligations” and “fair market value of assets”
shall be determined by and with such terms defined in accordance with Statement
of Financial Accounting Standards No. 158.

 



41

 

 

(b) Each Employee Benefit Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Requirements of Law.
Except with respect to Multiemployer Plans, each Qualified Plan (I) has received
a favorable determination from the IRS applicable to the Qualified Plan’s
current remedial amendment cycle (as described in Revenue Procedure 2007-44 or
“2007-44” for short), (II) has timely filed for a favorable determination letter
from the IRS during its staggered remedial amendment cycle (as defined in
2007-44) and such application is currently being processed by the IRS, (III) has
filed for a determination letter prior to its “GUST remedial amendment period”
(as defined in 2007-44) and received such determination letter and the staggered
remedial amendment cycle first following the GUST remedial amendment period for
such Qualified Plan has not yet expired or (IV) is maintained under a prototype
or volume submitter plan and may rely upon a favorable opinion or letter issued
by the IRS with respect to such prototype or volume submitter plan. No event has
occurred which would cause the loss of the qualified status of the Borrower’s or
any ERISA Affiliate’s reliance on the Qualified Plan’s favorable determination
letter or opinion or advisory letter.

 

(c) With respect to any Employee Benefit Plan that is a retiree welfare benefit
arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with Statement of Financial Accounting Standards No.
106.

 

(d) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and (iii)
neither of the Borrower nor ERISA Affiliate has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Employee Benefit Plan, that would subject the
Borrower to a tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code.

 

Section 4.11 Disclosure. The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments, and corporate or other restrictions
to which the Borrower is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports (including, without
limitation, all reports that the Borrower are required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders in connection with this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
any other information so furnished) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
taken as a whole, in light of the circumstances under which they were made, not
misleading; provided, that with respect to projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 



42

 

 

Section 4.12 Subsidiaries. As of the Agreement Date, the Borrower has no
Subsidiaries. All of the Capital Stock of the Borrower has been duly authorized
and validly issued, and is fully paid and non-assessable.

 

Section 4.13 Reserved.

 

Section 4.14 Labor Relations. There are no strikes, lockouts or other material
labor disputes or grievances of employees of the Borrower against the Borrower,
or, to the Borrower’s knowledge, threatened against the Borrower, and no
significant unfair labor practice, charges or grievances are pending against or
affecting the Borrower, or to the Borrower’s knowledge, threatened against any
of them before any Governmental Authority. All payments due from the Borrower
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.15 Ownership of Property.

 

(a) Schedule 4.15(a) lists completely and correctly, as of the Agreement Date,
all real property owned or leased by the Borrower and the addresses thereof. The
Borrower has good title to, or valid leasehold interests in, all of its real and
material personal property set forth on Schedule 4.15(a) or purported to have
been acquired by the Borrower after the Agreement Date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens other than those Liens permitted by Section 7.2. All leases that
individually or in the aggregate are material to the business or operations of
the Borrower are valid and subsisting and are in full force.

 

(b) The Borrower owns, or is licensed, or otherwise has the right, to use, all
registered patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the
Borrower does not infringe in any material respect on the rights of any other
Person.

 

(c) The properties of the Borrower are insured with financially sound and
reputable insurance companies which are not Affiliates of the Borrower, in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Borrower operates.

 

Section 4.16 Sanctions. Neither the Borrower nor, to the knowledge of the
Borrower, any of its directors, officers, employees or agents, is an individual
or entity that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) is a Sanctioned
Person or (iii) located, organized or resident in a Sanctioned Country.

 



43

 

 

Section 4.17 Patriot Act. The Borrower and each of its Affiliates is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of any Term Loan will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

Section 4.18 Solvency. After giving effect to the execution and delivery of the
Loan Documents and the making of the Term Loans under this Agreement, the
Borrower will not be “insolvent,” within the meaning of such term as defined in
§ 101 of Title 11 of the United States Code, as amended from time to time, or be
unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

 

Section 4.19 TLA Transaction Documents. As of the Agreement Date, the Borrower
has furnished to the Administrative Agent true, complete and correct copies of
the TLA Transaction Documents in existence as of the Agreement Date. Such TLA
Transaction Documents have not subsequently been amended, supplemented, or
modified in any which would materially and adversely affect the interests of the
Lenders (as a whole, and in their capacity as such) unless such action is
required by the Takeover Code, the UK Panel on Takeovers and Mergers or any
other regulatory authority or is otherwise made with the consent or approval of
the Administrative Agent.

 

Section 4.20 Security Documents.

 

(a) The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral (as defined in the Security Agreement) and the proceeds thereof, in
which a security interest may be created under the Delaware Uniform Commercial
Code as in effect from time to time, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by principles of equity, and the
Lien created under the Security Agreement is (or will be, upon the filing of
appropriate financing statements with appropriate offices, the filings of grants
of security in Intellectual Property with the United States Patent and Trademark
Office, the filing of particulars of the security with the Registry of Corporate
Affairs in the British Virgin Islands, the notation of Liens on certificates of
title for assets subject to certificate of title statutes, the execution of
appropriate control agreements and the delivery of certificated securities and
instruments to the Administrative Agent) a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower in such Collateral,
in each case prior and superior in right to any other Person, other than with
respect to Permitted Liens.

 



44

 

 

(b) The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable security interest in the
Pledged Collateral (as defined in the Security Agreement) and the proceeds
thereof, and, when such Collateral is delivered to the Administrative Agent,
together with stock powers duly executed in blank and particulars thereof are
filed with the Registry of Corporate Affairs in the British Virgin Islands, the
Lien granted pursuant to Security Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgor
thereunder in such Collateral, in each case prior and superior in right to any
other Person.

 

Section 4.21 Anti-Corruption Laws. The Borrower has conducted its businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar and applicable
anti-corruption legislation or laws in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.

 

Article V

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
contingent indemnity obligations with respect to then unasserted claims):

 

Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by Marcum
LLP or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit) to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such Fiscal Year on a consolidated and consolidating basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of the Borrower, an
unaudited consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous Fiscal Year;

 



45

 

 

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer of the Borrower, (i) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto and (ii) a written
discussion and analysis by the Borrower’s management of the results reflected in
the financial statements furnished in respect of such period, including a
comparative analysis of actual results relative to budget;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange or the London Stock Exchange, or distributed by the Borrower to its
members or equity holders generally, as the case may be; and

 

(e) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 

Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and, in any event, not later than
three (3) Business Days after a Responsible Officer of the Borrower becomes
aware thereof) written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any other Loan Party which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party in an aggregate amount exceeding $250,000;

 

(d) the occurrence of any event or any other development by which the Borrower
or any other Loan Party (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

(e) the occurrence of any default or event of default, or the receipt by the
Borrower or any other Loan Party of any written notice of an alleged default or
event of default, with respect to any Indebtedness of the Borrower or any other
Loan Party;

 



46

 

 

(f) the (i) issuance of or entry into, (ii) termination or (iii) breach,
amendment or modification in any respect by any Loan Party of the TLA
Transaction Document;

 

(g) (i) any Lien or claim made or asserted against any of the Collateral that is
not expressly permitted by the terms of this Agreement or (ii) the occurrence of
any other event which would have an adverse effect on: (A) the aggregate value
of the Collateral, taken as a whole, or (B) the validity, perfection or priority
of the Security Interests (as defined in the Security Agreement) in any material
respect;

 

(h) in the event a dispute arises between any Account Debtor and Loan Party in
connection with any amounts due and owing in excess of $250,000 in the
aggregate, such Loan Party shall provide the Administrative Agent with written
notice thereof, promptly after such Loan Party’s learning thereof, explaining in
detail the reason for the dispute, all claims related thereto and the amount in
controversy;

 

(i) any facts, events or occurrences which in any way impair the validity or
enforceability of any material accounts receivable or could reasonably be
expected to reduce the amount payable thereunder as shown in the books and
records and any invoices, statements and other reports delivered to the
Administrative Agent with respect thereto;

 

(j) the receipt by any Loan Party of any notice of proceedings or actions which
are threatened or pending against any material Account Debtor, which is
reasonably likely to result in any adverse change in such Account Debtor’s
financial condition, or any Loan Party obtaining knowledge of any Account Debtor
becoming unable to generally pay its debts as they become due;

 

(k) at any time on or after the Closing Date, any other items required to be
delivered under the TLA Credit Agreement; and

 

(l) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.3 Existence; Conduct of Business. The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 5.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

 

Section 5.4 Compliance with Laws, Etc. The Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and requirements
of any Governmental Authority applicable to its business and properties,
including, without limitation, all Environmental Laws, ERISA and OSHA, except,
in any case, where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 



47

 

 

Section 5.5 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge all of its material obligations and
liabilities (including, without limitation, all taxes, assessments and other
government charges, levies and all other claims that could result in a statutory
Lien) before the same shall become delinquent or in default, except where (a)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such other Loan Party has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) failure to make payment pending such contest, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.6 Books and Records. The Borrower will, and will cause each other Loan
Party to, keep books of record and account in which complete entries shall be
made of all dealings and transactions in relation to its business and activities
to the extent necessary to prepare the consolidated financial statements of the
Borrower and the other Loan Parties in conformity with GAAP. The principal
records and books of account of each Loan Party, including those concerning the
Collateral, shall be kept at the chief executive office of such Loan Party set
forth on Schedule 5.6. Neither the Borrower nor any other Loan Party will move
such records and books of account or change its chief executive office or the
name under which it does business without (a) giving the Administrative Agent at
least 30 days’ prior written notice, and (b) executing and delivering, or
authorizing the filing by the Administrative Agent of, financing statements
reasonably satisfactory to the Administrative Agent prior to such move or
change.

 

Section 5.7 Visitation, Inspection, Etc. The Borrower will, and will cause each
other Loan Party to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at the expense of the Borrower and the other
Loan Parties and at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Borrower; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required and all such visits shall be at
the cost and expense of the Borrower and the other Loan Parties.

 

Section 5.8 Maintenance of Properties; Insurance. The Borrower will, and will
cause each other Loan Party to, (a) keep and maintain all assets and property
material to the conduct of its business in good working order and condition,
ordinary wear and tear, casualty loss and condemnation excepted, (b) maintain
with financially sound and reputable insurance companies, insurance with respect
to its properties and business, and the properties and business of the other
Loan Parties, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations, and (c) at all times name Administrative Agent (i) as additional
insured on all liability policies of the Borrower and the other Loan Parties and
(ii) as lender loss payee, in the case of each casualty insurance policy of the
Borrower and the other Loan Parties. On the Agreement Date and from time to time
thereafter deliver to the Administrative Agent promptly upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.

 



48

 

 

Section 5.9 Use of Proceeds. The Borrower will use the proceeds of all Term
Loans as follows: (a) to pay fees and expenses associated with the transaction
contemplated by this Agreement and the TLA Acquisition and (b) to fund the cash
consideration required by the Borrower to consummate the TLA Acquisition. No
part of the proceeds of any Term Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.

 

Section 5.10 Post-Closing. The Borrower shall execute and deliver the documents
and complete the tasks set forth below within the time limits specified below:

 

(a) Within 2 Business Days of funding the Term Loans, the Administrative Agent
shall have received the certificates, if any, representing the shares of Capital
Stock pledged pursuant to the Security Agreement and UK Pledge Agreement
(collectively, the “Stock Certificates”), together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

 

(b) Within two (2) Business Days after the funding of the Term Loan, the
Administrative Agent shall have received evidence that the transfer of the
shares of Capital Stock pledged pursuant to the UK Pledge Agreement has been
recorded in the register of members and the UK Pledge Agreement has been
registered with the appropriate government authorities in the British Virgin
Islands, to the extent customarily required to perfect or maintain the security
created thereby.

 

(c) Within 15 days after the Closing Date, the Administrative Agent shall have
received certificates of insurance issued on behalf of insurers of the Borrower
describing in reasonable detail the types and amounts of insurance (property and
liability), if any, maintained by such parties, including coverage of all
tangible Collateral, naming the Administrative Agent, on behalf of the Lenders,
as lenders’ loss payee or additional insured, as appropriate.

 

(d) After the Completion Date, if an Acceptable TLA Credit Agreement Amendment
is in full force and effect, the Borrower shall cause the TLA Borrowers to
request a delayed-draw term loan under the TLA Credit Agreement in an amount
necessary to repay the outstanding Obligations in full (but not in excess of
such amount). The proceeds of such delayed-draw term loan shall be used to make
an intercompany loan or distribution to AAPC the sole purpose of which will be
to repay the outstanding Obligations, with such repayment to be made within five
(5) Business Days of the Closing Date.

 



49

 

 

Section 5.11 Additional Subsidiaries; After-Acquired Property.

 

(a) If any Subsidiary is acquired or formed by the Borrower or any of its
Subsidiaries after the Agreement Date (including, without limitation, pursuant
to the TLA Acquisition), the Borrower will promptly notify the Administrative
Agent and the Lenders thereof and, within five (5) Business Days of the
acquisition or formation of such Subsidiary, will cause such Subsidiary to
become a Subsidiary Loan Party. A Subsidiary shall become an additional
Subsidiary Loan Party by executing and delivering to the Administrative Agent a
joinder to the Security Agreement in the form of the Security Agreement
Supplement and/or otherwise granting the Administrative Agent, on behalf of the
Lenders, a perfected security interest in “all assets” of such Subsidiary (but
excluding any Excluded Property), accompanied by: (i) all other Loan Documents
related thereto, (ii) certified copies of certificates or articles of
incorporation or organization, by-laws, membership operating agreements, and
other organizational documents, appropriate authorizing resolutions of the board
of directors of such Subsidiaries, and opinions of counsel comparable to those
delivered pursuant to Section 3.1(b), and (iii) such other documents as the
Administrative Agent may reasonably request for the purposes of effecting the
intent of this paragraph. No Subsidiary that becomes a Subsidiary Loan Party
shall thereafter cease to be a Subsidiary Loan Party or be entitled to be
released or discharged from its obligations under the Security Agreement, except
as expressly provided herein or therein. For the avoidance of doubt, the
Borrower shall not acquire or form any direct Subsidiaries (other than the
Target) after the date hereof.

 

(b) In addition to the requirements in Section 5.11(a), such Person shall,
within five (5) Business Days, also pledge, or cause any Person that is a Loan
Party owning Capital Stock of such Person to pledge (and each Loan Party that
owns, or shall hereafter own, such Capital Stock hereby agrees to pledge), all
Capital Stock of such Person to the Administrative Agent as security for the
Obligations by executing and delivering a joinder to the Security Agreement in
the form of the Security Agreement Supplement, and, if applicable, by delivering
the original stock certificates evidencing such Capital Stock to the
Administrative Agent, together with appropriate stock powers executed in blank.

 

(c) The Borrower will, and will cause each of its Subsidiaries to, execute any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing UCC and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant. preserve, protect and perfect the validity and first priority
(subject to Permitted Liens) of the security interests created or intended to be
created by the Security Documents. In addition, from time to time, each Loan
Party will, at its cost and expense, promptly secure the Obligations by pledging
or creating, or causing to be pledged or created, perfected security interests
with respect to such of its assets and properties as the Administrative Agent or
the Required Lenders shall designate (it being understood that it is the intent
of the parties that the Obligations shall be secured by substantially all the
assets of the Borrower and the Subsidiary Loan Parties (including all other
property, whether real or personal, and all key man life insurance policies
acquired subsequent to the Agreement Date)). Such security interests and Liens
will be created under the Security Documents and, upon the request of the
Administrative Agent, other security agreements, mortgages, deeds of trust and
other instruments and documents in form and substance reasonably satisfactory to
the Administrative Agent, and the Borrower shall deliver or cause to be
delivered to the Administrative Agent all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section. The Borrower agrees to provide such evidence as the Administrative
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. In furtherance of the foregoing, the Borrower
will give prompt notice (but in any event within five (5) Business Days) to the
Administrative Agent of the acquisition by the Borrower or any of the Subsidiary
Loan Parties of any real property (or any interest in real property, fee or
leasehold) having a value in excess of $250,000 or any key man life insurance
policies. Upon the Borrower or any Loan Party acquiring a leasehold interest or
fee interest in any real property after the Agreement Date, such party shall
obtain property insurance on such real property, as applicable, general
liability insurance and any other insurance customary for similar businesses
operating in the same or similar locations in accordance with clauses (b) and
(c) of Section 5.8 hereof.

 



50

 

 

Section 5.12 Further Assurances. The Loan Parties agree, upon request of the
Administrative Agent, to execute and deliver or cause to be executed and
delivered such further instruments, documents and certificates, and to and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.

 

Section 5.13 Anti-Corruption Laws. Each Loan Party shall conduct its, and cause
its Subsidiaries to conduct their, business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar and applicable anti-corruption legislation
or laws in other jurisdictions and institute and maintain policies and
procedures designed to promote and achieve compliance with such Laws.

 

Article VI


 

Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
contingent indemnity obligations with respect to then unasserted claims):

 

Section 6.1 Minimum Cash and Cash Equivalents. At all times prior to the Closing
Date, the Borrower shall maintain cash and Cash Equivalents available to satisfy
the consideration to be paid by the Borrower in consummating the TLA
Acquisition, and the fees and expenses related thereto, in an amount not less
than $80,000,000 or such lesser amount as necessary to consummate the TLA
Acquisition.

 

Article VII

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
contingent indemnity obligations with respect to then unasserted claims):

 

Section 7.1 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) (i) Indebtedness of the Borrower created pursuant to the Loan Documents;

 



51

 

 

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.1; and

 

(c) following the Completion Date, Indebtedness of the Target and its
Subsidiaries expressly permitted under the TLA Credit Agreement.

 

The Borrower will not, and will not permit any of its Subsidiaries to, issue any
preferred stock or any other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such
Subsidiaries at the option of the holder thereof, in whole or in part or (iii)
is convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock or any other preferred equity interest described
in this paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the
date that is one (1) year after the Maturity Date.

 

Section 7.2 Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired, except for the following
(collectively, “Permitted Liens”):

 

(a) Liens securing the Obligations created in favor of the Administrative Agent
for the benefit of the Lenders;

 

(b) Permitted Encumbrances;

 

(c) following the Completion Date, any Liens on any property or asset of the
Target and its Subsidiaries expressly permitted under the TLA Credit Agreement;
and

 

(d) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries in the ordinary course of business to
secure the performance of the Borrower’s or such Subsidiary’s obligations under
the terms of the lease for such premises.

 

Section 7.3 Fundamental Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve, in each case, other than the TLA Acquisition in
accordance with the TLA Transaction Documents.

 

Section 7.4 Restricted Payments. The Borrower will not declare or make, or agree
to pay or make, directly or indirectly, any dividend or distribution on any
class of its Capital Stock, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of Capital Stock or
Indebtedness subordinated to the Obligations of the Loan Parties, or any
Guarantee thereof or any options, warrants, or other rights to purchase such
Capital Stock or such Indebtedness, or any payment of management, consulting or
transaction fees (or other fees of a similar nature) or of expense reimbursement
to any holder of Capital Stock, whether now or hereafter outstanding (each, a
“Restricted Payment”), except (i) Pre-Term Loan Funding Date Cash Redemptions
and (ii) Audit Committee Approved Affiliate Fees and Expenses in an aggregate
amount not to exceed $1,600,000.

 



52

 

 

Section 7.5 Restrictive Agreements. The Borrower will not, and will not permit
any other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon: (a)
the ability of any Loan Party to create, incur or permit any Lien upon any of
its assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any Subsidiary of the Borrower to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary Loan Party, to guarantee
Indebtedness of the Borrower or any other Subsidiary Loan Party or to transfer
any of its property or assets to the Borrower or any Subsidiary Loan Party;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document and (ii)
following the Completion Date, the foregoing shall not apply restrictions and
conditions contained in TLA Credit Agreement relating to the Target and its
Subsidiaries.

 

Section 7.6 Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) all or substantially all of the assets of a Person. or any
assets of any other Person that constitute a business unit or division of any
other Person, or create or form any Subsidiary (all of the foregoing being
collectively called “Investments”), except:

 

(a) Permitted Investments;

 

(b) Capital Stock of the Target acquired in the TLA Acquisition in accordance
with the TLA Transaction Documents; and

 

(c) following the Completion Date, Investments by the Target and its
Subsidiaries permitted under the TLA Credit Agreement.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.6, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

 



53

 

 

Section 7.7 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower or any Subsidiary Loan Parties), except (a)
in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such other Loan Party than could be obtained
on an arm’s-length basis from unrelated third parties , (b) following the
Completion Date, transactions among the TLA Borrowers and the TLA Subsidiary
Loan Parties not involving any other Affiliates and expressly permitted under
the TLA Credit Agreement and (c) Audit Committee Approved Affiliate Fees and
Expenses.

 

Section 7.8 Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person other than the Borrower (or to qualify
directors if required by applicable law), except:

 

(a) the disposition of Cash Equivalents in the ordinary course of business and
to fund the TLA Acquisition; and

 

(b) following the Completion Date, transfers and dispositions by the TLA
Borrowers and the TLA Subsidiary Loan Parties expressly permitted under the TLA
Credit Agreement.

 

Section 7.9 Hedging Transactions. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Transaction, other than following
the Completion Date, Hedging Transactions entered into by the TLA Borrowers and
the TLA Subsidiary Loan Parties and expressly permitted under the TLA Credit
Agreement.

 

Section 7.10 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

 

Section 7.11 Amendment to Material Documents.

 

(a) The Borrower will not, and will not permit any of other Loan Party to,
amend, modify or waive any of its rights in any manner that is adverse to the
interests of the Lenders or the Loan Parties under such Loan Party’s certificate
of incorporation, bylaws or other organizational documents.

 

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
amend, modify or waive any of its rights or obligations in any manner under the
TLA Transaction Documents which would materially and adversely affect the
interests of the Lenders (as a whole, and in their capacity as such) unless such
action is required by the Takeover Code, the UK Panel on Takeovers and Mergers
or any other regulatory authority or is otherwise made with the consent or
approval of the Administrative Agent.

 



54

 

 

Section 7.12 Accounting Changes. The Borrower will not, and will not permit any
other Loan Party to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP or IFRS, as applicable, or
change the Fiscal Year of any such party, except to change the Fiscal Year of a
Subsidiary of the Borrower to conform its Fiscal Year to that of the Borrower.

 

Section 7.13 Lease Obligations. The Borrower will not, and will not permit any
of its Subsidiaries to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any
obligations under leases required to be classified as capital leases under GAAP
having a term of five years or more) which would cause the present value of the
direct or contingent liabilities of the Borrower and its Subsidiaries under such
leases or agreements to lease, on a consolidated basis, to exceed $250,000 in
the aggregate in any Fiscal Year.

 

Section 7.14 Government Regulation. Neither the Borrower nor any other Loan
Party will (a) be or become subject at any time to any law, regulation, or list
of any Governmental Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act.

 

Section 7.15 ERISA. The Borrower will not and will not cause or permit any ERISA
Affiliate to cause or permit to occur an ERISA Event to the extent such ERISA
Event could reasonably be expected to have a Material Adverse Effect.

 

Section 7.16 Operations of the Borrower. The Borrower shall not (a) own any
assets (other than (i) following the Completion Date in accordance with the TLA
Transaction Documents, Capital Stock of the Target, and indirectly, the
Subsidiaries of the Target or (ii) cash or Cash Equivalents) or (b) engage in
any trade or business (other than the performance of its obligations under the
Loan Documents, the management of its Investment in the Target and, indirectly,
the Subsidiaries of the Target and matters incidental thereto).

 

Section 7.17 Sanctions. Each Loan Party will not, and will not permit any
Subsidiary to, use any Loan or the proceeds of any Loan, or lend, contribute or
otherwise make available any Loan or the proceeds of any Loan to any Sanctioned
Person, to fund any activities of or business with any Sanctioned Person or in
any Sanctioned Country, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
the Administrative Agent, any Lender or otherwise) of Sanctions.

 

Section 7.18 Anti-Corruption Laws. Each Loan Party will not, and will not permit
any Subsidiary to, use any Loan or the proceeds therefrom for any purpose that
would violate the Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
and any similar anti-corruption legislation or laws in any other jurisdiction.

 



55

 

 

Article VIII

 
EVENTS OF DEFAULT

 

Section 8.1 Events of Default. If any of the following events (each an “Event of
Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of the Term Loans when and as
the same shall become due and payable, whether at the due date thereof or
otherwise; or

 

(b) the Borrower shall fail to pay any interest on the Term Loans or any fee or
any other Obligation (other than an amount payable under clause (a) of this
Article), when and as the same shall become due and payable and such failure
shall continue unremedied for a period of five (5) days; or

 

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Loan Party in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by the Loan Parties or any representative of the Loan Parties
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

(d) the Borrower or any other Loan Party shall fail to observe or perform any of
their respective covenants or agreements contained in Section 2.8, Section 5.1,
Section 5.2, Section 5.3 (with respect to the Borrower’s existence), Section
5.7, Section 5.8(c), Section 5.11, or ARTICLE VII of this Agreement; or

 

(e) the Borrower or any other Loan Party shall fail to observe or perform any of
their respective covenants or agreements contained: (i) in this Agreement (other
than those referred to in clauses (a), (b) and (d) above), and such failure
shall remain unremedied for 30 days after the earlier of (x) any Responsible
Officer of the Borrower becomes aware of such failure, or (y) notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender
or (ii) in any other Loan Document (after taking into consideration any
applicable grace periods), or

 

(f) (i) the Borrower (or any other relevant party) rescinds or purports to
rescind or repudiates or purports to repudiate a Loan Document or any Security
Document or evidences an intention to rescind or repudiate a Loan Document or
any Security Document, or (ii) it is or becomes unlawful for the Borrower to
perform any of its obligations under the TLA Transaction Documents; or any
obligation or obligations of the Borrower under any TLA Transaction Document are
not, or cease to be, legal valid binding or enforceable; or any TLA Transaction
Document ceases to be in full force and effect, in each case which has a
material adverse effect on the interests of the Lenders, taken as a whole, under
the Loan Documents; or

 



56

 

 

(g) the Borrower or any Loan Party (whether as primary obligor or as guarantor
or other surety) shall fail to pay any Indebtedness (other than under this
Agreement or the Term Loan Notes) owed to any Lender or to any other Person, in
each case, in an amount greater than $250,000 that is outstanding, when and as
the same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
(and for purposes of determining the amount of attributed Indebtedness under
this clause (g) from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations); or

 

(h) the Borrower or any Loan Party shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Loan Party or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Loan Party or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Loan Party or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(j) the Borrower or any Loan Party shall become unable to pay, or shall admit in
writing its inability to pay, its debts as they become due; or

 

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the other Loan
Parties in an aggregate amount exceeding $250,000; or

 



57

 

 

(l) any judgment or order for the payment of money in excess of $750,000 in the
aggregate not covered by insurance and for which the applicable insurer shall
have acknowledged in writing that such claim or payment is insured shall be
rendered against the Borrower or any Loan Party, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or the judgment or order has not been
satisfied, discharged or vacated; or

 

(m) any non-monetary judgment or order shall be rendered against the Borrower or
any Loan Party that could reasonably be expected to have a Material Adverse
Effect, and there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or the judgment or order has not been
satisfied, discharged or vacated; or

 

(n) a Change in Control shall occur or exist; or

 

(o) the Borrower or any Subsidiary Loan Party shall be enjoined, restrained or
in any way prevented by the order of any Governmental Authority from conducting
any material part of the business of the Borrower and the other Loan Parties and
such order shall continue in effect for more than thirty (30) days; or

 

(p) the loss, suspension or revocation of, or failure to renew, any license,
permit or authorization now held or hereafter acquired by the Borrower or any
other Loan Party, or any other action shall be taken by any Governmental
Authority in response to any alleged failure by the Borrower or any other Loan
Party to be in compliance with applicable law if such loss, suspension,
revocation or failure to renew or other action, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; or

 

(q) any provision of the guaranty in Section 2 of the Security Agreement shall
for any reason cease to be valid and binding on, or enforceable against any
Subsidiary Loan Party, or any Subsidiary Loan Party shall so state in writing,
or any Subsidiary Loan Party shall seek to terminate its Guarantee thereunder
other than as expressly permitted by the Loan Documents; or

 

(r) if the Borrower or any other Loan Party refuses to permit the Administrative
Agent or any other Lender to inspect, examine, verify or audit the Collateral as
required by the provisions of this Agreement or the Security Agreement; or

 

(s) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except for Permitted Liens or as
otherwise expressly provided in this Agreement or such Security Document)
security interest in the securities, assets or properties covered thereby,
except (i) to the extent that any such loss results solely from the actions or
the failure to act of the Administrative Agent or (ii) as expressly permitted in
connection with the Loan Documents; or

 



58

 

 

(t) any “Event of Default” shall have occurred and be continuing (beyond any
applicable period of grace, if any, therein provided) under any other Loan
Document (other than this Agreement)

 

(u) following the Closing Date, any “Event of Default” shall have occurred and
be continuing (beyond any applicable period of grace, if any, therein provided)
under the TLA Credit Agreement; or

 

then, and in every such event (other than an event with respect to the Borrower
or any Loan Party described in clause (h) or (i) of this Section) and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and upon the written request of the Required Lenders shall, by notice to
the Borrower take any or all of the following actions, at the same or different
times: (i) terminate the Term Loan Commitments, whereupon the Term Loan
Commitment of each Lender shall terminate immediately, (ii) declare the
principal of and any accrued interest on the Term Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower, (iii) exercise all
remedies contained in any other Loan Document, and (iv) exercise any other
remedies available at law or in equity; and that, if an Event of Default
specified in either clause (h) or (i) shall occur, the Term Loan Commitments
shall automatically terminate and the principal of the Term Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Section 8.2 Application of Proceeds from Collateral. All proceeds from each sale
of, or other realization upon, all or any part of the Collateral by the
Administrative Agent or any of the Lenders during the existence of an Event of
Default shall be applied as follows:

 

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

 

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents, until the same
shall have been paid in full;

 

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

 

(d) fourth, to the fees due and payable to the Lenders under Section 2.10 of
this Agreement and all interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;

 

(e) fifth, to all other Obligations until the same shall have been paid in full;
and

 



59

 

 

(f) to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.

 

Article IX

 
THE ADMINISTRATIVE AGENT

 

Section 9.1 Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Affiliates. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Affiliates of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.2 Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any other Loan Party that is communicated to or obtained by the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2) or in the absence of its own gross
negligence or willful misconduct as determined by a final, non-appealable
judgment by a court of competent jurisdiction. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 



60

 

 

Section 9.3 Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder. Each of the Lenders acknowledges and agrees
that outside legal counsel to the Administrative Agent in connection with the
preparation, negotiation, execution, delivery and administration (including any
amendments, waivers and consents) of this Agreement and the other Loan Documents
is acting solely as counsel to the Administrative Agent and is not acting as
counsel to any Lender (other than the Administrative Agent and its Affiliates)
in connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.

 

Section 9.4 Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

 

Section 9.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed, sent or made by
the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 



61

 

 

Section 9.6 The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of the Term Loan Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Loan Party or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

Section 9.7 Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving 30 days prior
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower; provided, that no
Event of Default shall exist at such time. If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States of America or any state thereof or a bank which
maintains an office in the United States.

 

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 30 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this ARTICLE IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Section 9.8 Authorization to Execute other Loan Documents; Collateral.

 

(a) Each Lender authorizes the Administrative Agent to enter into each of the
Loan Documents to which it is a party (other than this Agreement) and to take
all action contemplated by such Loan Documents. Each Lender agrees (except to
the extent provided in Section 9.7(b) following the resignation of the
Administrative Agent) that no Lender, other than the Administrative Agent acting
on behalf of all Lenders, shall have the right individually to seek to realize
upon the security granted by any Loan Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Lenders, upon the terms of the Loan Documents.

 



62

 

 

(b) In the event that any Collateral is pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Lenders any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Lenders.

 

(c) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Term Loan Commitments and
payment and satisfaction of all of the Obligations or the transactions
contemplated hereby; (ii) as permitted by, but only in accordance with, the
terms of the applicable Loan Document; (iii) if approved, authorized or ratified
in writing by the Required Lenders, unless such release is required to be
approved by all of the Lenders hereunder; (iv) upon the release of a Subsidiary
from the guaranty made in accordance with Section 2 of the Security Agreement or
Lien granted by a Subsidiary in the case of the sale of the Subsidiary permitted
by the terms of this Agreement; or (v) upon the release of any Lien on any
assets which are transferred or disposed of in accordance with the terms of this
Agreement. Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this clause.

 

(d) Upon any sale or transfer of assets constituting Collateral which is
expressly permitted pursuant to the terms of any Loan Documents, or consented to
in writing by the Required Lenders, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred or subjected to a Lien in accordance with such Sections; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Guarantor) in respect of all interests retained by the Borrower or any
Guarantor, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.

 

Section 9.9 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 



63

 

 

Section 9.10 Administrative Agent May File Proofs of Claim.

 

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 9.3) allowed in such judicial proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

 

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 



64

 

 

Article X

 
MISCELLANEOUS Section

 

Section 10.1 Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

  To the Borrower or any Subsidiary of the Borrower:

Atlantic Alliance Partnership Corp.

c/o Lepe Partners LLP

17 Old Court Place

London, W8 4PL

Attn: Jonathan Goodwin

Telephone Number: +44 (0)20 7938 5810

        with a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn: Aaron F. Adams, Esq.

Telephone Number: (212) 351-2494

Fax Number: (212) 351-6245

        To the Administrative Agent:

SunTrust Bank

Agency Services

303 Peachtree Street

Atlanta, Georgia 30308

Attn: Derarus Lowe

Fax Number: (404) 813-0017

        with a copy to:

SunTrust Bank

303 Peachtree Street, 32nd Floor

Atlanta, Georgia 30308

Attn: Michael Vegh

Fax Number: (404) 658-4224

        with a copy to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attn: Carolyn Zander Alford, Esq.

Telephone Number: (404) 572-3551

Fax Number: (404) 572-5135

        To a Lender: To such Lender’s address or telecopy number, as applicable,
as set forth on such Lender’s signature page hereto or such Lender’s assignment
agreement

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

 



65

 

 

(b) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone, facsimile or other electronic transmission is
solely for the convenience and at the request of the Borrower. The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent and the Lenders shall not have any liability
to the Borrower or other Person on account of any action taken or not taken by
the Administrative Agent and the Lenders in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Term Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.

 

(c) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II unless such Lender and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. The Administrative Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(d) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 10.2 Waiver; Amendments.

 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Term Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 



66

 

 

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall, without the consent of
each Lender (other than a Defaulting Lender) that would be directly affected
thereby: (i) increase the Term Loan Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Term Loan or
reduce the rate of interest thereon or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, provided
that any waiver of default interest shall require the consent only of the
Required Lenders, (iii) postpone the date fixed for any scheduled payment of any
principal (excluding any mandatory prepayment) of, or interest on, any Term Loan
or any fees hereunder or reduce the amount of, waive or excuse any such payment,
or postpone the scheduled date for the termination or reduction of any Term Loan
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.17(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.2 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release the Borrower or any material guarantor or
limit the liability of the Borrower under the Loan Documents or any such
material guarantor under any guaranty agreement, without the written consent of
each Lender, except as otherwise permitted by Section 9.8(c); (vii) release all
or substantially all collateral (if any) securing any of the Obligations or
agree to subordinate any Lien in such collateral to any other creditor of the
Borrower or any Subsidiary, without the written consent of each Lender; (viii)
subordinate the Term Loans to any other Indebtedness without the consent of all
Lenders, or (ix) increase the aggregate of all Term Loan Commitments without the
consent of all of the Lenders; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent without the prior written consent of such Person.
Notwithstanding anything contained herein to the contrary, (x) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (I) the Term Loan Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (II) subject in all respects to Section 2.18, no amendment or waiver
shall reduce the principal amount of any Term Loan or reduce the rate of
interest on any Term Loan, in each case, owing to a Defaulting Lender, without
the consent of such Defaulting Lender and (y) this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Term Loan Commitments of such Lender shall have
terminated (but such Lender shall continue to be entitled to the benefits of
Section 2.15, Section 2.16, Section 2.17 and Section 10.3), such Lender shall
have no other commitment or other obligation hereunder and shall have been paid
in full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement. Notwithstanding anything herein or otherwise to
the contrary, any Event of Default occurring hereunder shall continue to exist
(and shall be deemed to be continuing) until such time as such Event of Default
is waived in writing in accordance with the terms of this Section
notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or (ii)
any action taken or omitted to be taken by the Administrative Agent or any
Lender prior to or subsequent to the occurrence of such Event of Default (other
than the granting of a waiver in writing in accordance with the terms of this
Section).

 



67

 

 

Section 10.3 Expenses; Indemnification.

 

(a) The Borrower or the other Loan Parties shall pay: (i) all reasonable,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of outside counsel and
the allocated cost of inside counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, as applicable, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated) and (ii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent or any Lender in connection with the exercise of any rights provided
hereunder or the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents, including its rights under this Section
10.3, or in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

 

(b) The Borrower shall indemnify the Administrative Agent (and any subagent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee, or asserted
against any Indemnitee by the Borrower or any other Person arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Term Loan or the use or proposed use of
the proceeds therefrom, (iii) the use by any Person of any information or
materials obtained by or through SyndTrak or other internet web sites, (iv) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether brought by the Borrower
or any other Person and whether based on contract, tort, or any other theory and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 



68

 

 

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein or any payments due
thereunder, and save the Administrative Agent and each of the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay or omission by the Borrower to pay such taxes.

 

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Term
Loan or the use of proceeds thereof. No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

 

Section 10.4 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 



69

 

 

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Term Loan Commitment and the Term Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Term Loan Commitment and the Term Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B) in any case not described in Section 10.4(b)(i)(A), the aggregate amount of
the Term Loan Commitment (which for this purpose includes Term Loans and
outstanding thereunder) or, if the applicable Term Loan Commitment is not then
in effect, the principal outstanding balance of the Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $500,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, that the Borrower shall be deemed
to have consented to any such lower amount unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans or the Term Loan
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Term Loan Commitments on a non-pro rata basis.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.4(b)(i)(B) and, in addition, the consent
of: (A) the Administrative Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments to a Person that is not a Lender
with a Term Loan Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender and (B) so long as no Default or Event of Default
has occurred and is continuing, the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Term Loan Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 



70

 

 

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent: (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.16 if such assignee is a Foreign Lender.

 

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii) Assignment Prior to Closing Date. Notwithstanding any other provision of
this Agreement to the contrary, (i) no Lender party to this Agreement on the
Agreement Date shall be released, relieved or novated from its obligations
hereunder (including its obligation to fund the Term Loan on the Closing Date)
in connection with assignment made prior to the Closing Date and (ii) the
Lenders party to this Agreement on the Agreement Date shall retain exclusive
control over all rights and obligations with respect to their respective Term
Loan Commitments, including all rights with respect to consents, modifications,
supplements and amendments, until the funding of the Term Loan has occurred.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount (and stated interest thereon) of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by the Borrower at any reasonable time and
from time to time upon reasonable prior notice. In establishing and maintaining
the Register, the Administrative Agent shall serve as the Borrower’s agent
solely for tax purposes.

 



71

 

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the Term Loans owing to it); provided, that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Term Loan Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Term Loan or reduce the rate of interest thereon (other than any
waiver or reduction of any increase in the interest rate pursuant to Section
2.9(b)), or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby, (iii) postpone the date fixed for any
scheduled payment of any principal (excluding any mandatory prepayment) of, or
interest on, any Term Loan or any fees hereunder or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date for the termination
or reduction of any Term Loan Commitment, without the written consent of each
Lender directly affected thereby, (iv) change any of the provisions of this
Section 10.4 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (v) release the
Borrower or any material guarantor or limit the payment obligations of the
Borrower under the Loan Documents or any such material guarantor under any
guaranty agreement in any material respect, without the written consent of each
Lender, except as otherwise permitted by Section 9.8(c); (vi) release all or
substantially all collateral (if any) securing any of the Obligations or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary, without the written consent of each Lender; (vii) subordinate
the Term Loans to any other Indebtedness without the consent of all Lenders, or
(viii) increase the aggregate of all Term Loan Commitments without the consent
of all of the Lenders. Subject to paragraph (f) of this Section 10.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16, and Section 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

 



72

 

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 and Section 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the Southern District of New York, and of the Supreme Court of the
State of New York sitting in New York county, any state court of the State of
New York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waive any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 



73

 

 

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

 

Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, each
Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, as the case may be, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be contingent or unmatured. Each Lender agrees promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender, as the case may be; provided, that the failure to give such
notice shall not affect the validity of such set-off and application. Each
Lender agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrower and any other Loan Party to such Lender.

 

Section 10.8 Counterparts; Integration. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy or by email, in pdf format), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters. Delivery of an executed counterpart
of a signature page of this Agreement and any other Loan Document by telecopy or
by email, in pdf format, shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document.

 



74

 

 

Section 10.9 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein, in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Term Loan or any fee or any other amount payable under this Agreement is
outstanding and so long as the Term Loan Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17, and
Section 10.3 and ARTICLE IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans and the Term Loan Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the other Loan Documents or in the certificates, reports, notices,
and other documents delivered pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of the Term Loans.

 

Section 10.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof and the illegality,
invalidity or unenforceability of a particular provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to maintain the confidentiality of any and all non-public, confidential
or proprietary information, identified to the Administrative Agent and the
Lenders as such, of or relating to the Borrower or any other Loan Party and
their respective businesses, operations, finances or strategies (“Confidential
Information”). For purposes of this Section, Confidential Information shall not
include: (1) information that was already known to the recipient without an
obligation of confidentiality to the Borrower or any other Loan Party with
respect to such information, (2) information that was obtained from a third
party who was not known to the Administrative Agent or such Lender to be under
an obligation of confidentiality to the Borrower or any other Loan Party with
respect to such information, and (3) information that is or becomes publicly
available, other than through a breach of this Section by the Administrative
Agent or any Lender or any Participant or any of their respective
representatives, employees or agents. Notwithstanding the foregoing,
Confidential Information may be disclosed (i) to any officer, director, agent,
affiliate or representative of the Administrative Agent or any such Lender,
including without limitation accountants, legal counsel and other advisors;
provided, however, that such Person shall agree to be bound by the
confidentiality provisions set forth in this Section with respect to such
information, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent necessary in connection with
the exercise of any remedy hereunder or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder, (v) subject to
provisions substantially similar to this Section 10.11, to any actual or
prospective assignee or Participant, or (vi) with the prior written consent of
the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information, but in no event less than a reasonable
degree of care.

 



75

 

 

Section 10.12 Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither they nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 10.13 Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

 

Section 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Term Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Term Loan in
accordance with applicable law, the rate of interest payable in respect of such
Term Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Term Loan but were not
payable as a result of the operation of this Section 10.14 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Term
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment, shall have been received by such Lender.

 

Section 10.15 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 



76

 

 

Section 10.16 No Advisory or Fiduciary Relationship. In connection with all
aspects of the transactions contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and each Lender and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waive and release any claims that
they may have against the Administrative Agent or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 10.17 Obligations with Respect to Loan Parties. The obligations of the
Borrower to direct or prohibit the taking of certain actions by other Loan
Parties as specified herein shall be absolute and not subject to any defense the
Borrower may have that the Borrower does not control such Loan Parties.

 

Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.19 Limited Waiver of Change of Control under TLA Credit Agreement.
Notwithstanding anything to the contrary contained in the TLA Credit Agreement,
SunTrust Bank, in its capacity as a lender and the administrative agent under
the TLA Credit Agreement, hereby waives any default or event of default under
the TLA Credit Agreement that results solely from the TLA Acquisition. Such
waiver shall only be effective from the Agreement Date through the date that is
five (5) Business Days immediately following the Closing Date.

 

(remainder of page left intentionally blank)

 

77

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  BORROWER:       Atlantic Alliance Partnership Corp.         By: /s/ Jonathan
Mitchell     Name:  Jonathan Mitchell     Title:  Chief Financial Officer

 

 

[Signature Page to Credit Agreement]



 

 



  SUNTRUST BANK,   as Administrative Agent and as a Lender         By: /s/
Michael Vegh     Name:  Michael Vegh     Title:  Director

 

 

[Signature Page to Credit Agreement]

 



 

 